DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1, 5-6, 8, and 24 are amended while claims 4, 9, 15-23, and 26 are cancelled. Claims 1-3, 5-8, 10-14, 24-25, and 27-35 filed 7/2/20 are pending. After careful consideration and review, the Applicant’s arguments filed 7/2/20 were found convincing and therefore a new non-final rejection is being sent.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5. 	Claims 1-3, 5-8, 10-14, 24-25, and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharpley (2010/0268378) in view of Studor et al (2012/0156337) and Owens (2009/0101233). 
Re Claims 1, 24: Sharpley discloses comprising: 
a plurality of point-of-sale devices for receiving the number of orders (see [0011, 0027, 0029], specifically [0027] discloses the point of sale device, and [0011 and 0029] discloses plurality of devices); 
one or more beverage dispensers remote from the point-of-sale devices for filling the number of orders (see [0005], specifically [0005] mentions dispenser devices); 
the one or more beverage dispensers comprising an interface with a point-of-sale order queue screen in communication with the point-of-sale device (see [0040], specifically [0040] mentions a dispenser interface module 124); the beverage dispenser comprising a manual selection screen (see [0028, 0045], [0028] mentions manual drink components and screen while [0045] mentions manual pre-brew ingredients); 
the point of sale order queue screen indicates when the plurality of separate, discrete beverage selections in each of the number of orders is filled (see [0032], wherein [0032] discloses an order queue);
the point-of-sale order queue screen comprising the plurality of beverages selections in each of the number of orders (see [0044], wherein [0044] it discloses a touch screen interface and beverage order);

Although Sharpley discloses an order number (see [0041] Sharpley, it does not disclose the following. Meanwhile, Studor discloses the point-of-sale order queue screen comprising the plurality of separate, discrete beverage selections separately grouped together in each of the number of orders and discloses wherein the point-of-sale order queue screen displays the number of orders by an order identifier with each order identifier grouping the plurality of separate, discrete beverage selections in each of the number of orders (see [0153] each individual drink may have its own identifier). From the teaching of Studor, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharpley’s invention with Studor’s disclosure of the screen in order “… to allow customers to share drink recipes or to share their thoughts about a particular drink (e.g., while identifying the drink by the unique ID associated with its recipe… (see Studor [0153]).”
However, Sharpley and Studor fail to disclose the following. Meanwhile, Owens discloses the plurality of separate, discrete beverage selections (see [0028] discloses separate beverage selections). From the teaching of Owens, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharpley’s and Studor’s inventions 
Re Claim 2: Sharpley discloses wherein the point-of-sale device comprises a plurality of information fields (see [0026] wherein [0026] talks about processing and/or sending information).
Re Claim 3: Sharpley discloses wherein the plurality of information fields comprises an identification field, a product field, and/or a proportion field (see [0032] which discloses a product or product field).
Re Claim 4: Sharpley discloses the beverage dispenser comprises an interface with the point-of-sale order queue screen thereon (see interface module 142 in [0040]).
Re Claim 5: Sharpley discloses wherein the interface comprises the manual selection screen thereon (see [0028], wherein [0028] mentions manual drink components and screen).
Re Claim 6: Sharpley discloses wherein the interface comprises a service screen (see [0044], wherein [0044] discloses full service or self-service as well as screen).
Re Claim 7: Sharpley discloses wherein the manual selection screen comprises a plurality of beverage icons and a plurality of proportion icons (see [0028, 0045], [0028] mentions manual drink components and screen while [0045] mentions manual pre-brew ingredients).
Re Claim 8: However, Sharpley and Studor fail to disclose the following. Meanwhile, Vogt discloses wherein the plurality of separate, discrete beverage selections on the point-of-sale queue screen comprise a manual pour icon and an automatic pour icon (see [0313] discloses pouring automatically or manually). From the teaching of Vogt, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharpley’s and 
Re Claim 9: Sharpley discloses wherein the point-of-sale order queue screen displays the number of orders by an order identifier with each order identifier grouping the plurality of beverage selections in each of the number of orders (see Abstract, wherein identifying the best point of delivery may be done by identifier).
Re Claim 10: Sharpley discloses wherein the point-of- sale order queue screen comprises a recall icon (see [0048], wherein there may be no order acknowledgement or recall of order).
Re Claim 11: Sharpley discloses further comprising a plurality of point-of-sale devices positioned in a plurality of customer zones (see Background, where it discloses different zones such as a counter, line, or automated machine).
Re Claim 12: Sharpley discloses further comprising a plurality of beverage dispensers (see [0026, 0029, 0032] wherein [0026] points to Fig. 16 and [0029, 0032] reference beverage dispenses 106).
Re Claims 13, 27: Sharpley discloses wherein the remote beverage dispenser comprises a plurality of micro-ingredients or macro-ingredients therein (see [0028, 0045, 0046], each paragraph citing ingredients).
Re Claims 14, 28: Sharpley discloses wherein the plurality of micro-ingredients or macro-ingredients comprises reconstitution ratios of ten to one or higher or about three to one to about six to one (see [0028, 0045, 0046], each paragraph citing ingredients).

Re Claim 26: Sharpley discloses wherein the one or more remote beverage dispensers comprising an interface; the interface comprising a point-of-sale order queue screen and a plurality of beverage icons; and the point-of-sale order queue screen comprising the beverages selections in each of the number of orders (see [0040, 0044-0045], wherein [0040] discloses dispenses interface module 124, [0044] discloses beverages, and [0045] discloses an interface program).
Re Claim 29: Sharpley discloses wherein the remote beverage dispensing system comprises a plurality of carbonated soft drink components therein (see [0032], which discloses an espresso/tea/coffee brewing machine or any other capable machine for any other beverage). 
Re Claim 30: Sharpley discloses wherein the number of orders comprises a food item therein (see [0036], discloses stores with food).
Re Claim 31: Sharpley discloses wherein the point of sale device and the beverage dispenses comprise two way communication there between (see [0033], where it says information to/from the order entry device 102 and/or the beverage dispenser 106). 
6. 	Claims 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharpley (2010/0268378) in view of Studor et al (2012/0156337) and Owens (2009/0101233), and further in view of Credle et al (5,074,341). 

Response to Arguments
7. 	Applicant’s arguments filed 7/2/20 with respect to 35 USC 103 are moot in view of the new grounds of rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687